Citation Nr: 1620057	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  11-30 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a heart disability, to include heart attack and coronary artery disease (CAD), for substitution purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served in the Air National Guard, Navy Reserves, and Army National Guard from April 1981 to May 2006, including on a period of active duty for training (ACDUTRA) from August 5, 2005 to August 18, 2005.  He died in April 2015, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  That rating decision denied reopening a claim for service connection for a heart disability.

In March 2015, the Board reopened the claim for service connection for a heart disability and remanded the claim for further evidentiary development.  In April 2015, while the case was in remand status, the Veteran died.

Prior to October 10, 2008, the only recourse that would have been open to the appellant to continue the claims of the Veteran would have been to file a claim for accrued benefits under the provisions of 38 U.S.C.A. § 5121 (West 2014).  In October 2008, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) became law.  That Act created the new 38 U.S.C.A. § 5121A, which allows for substitution in the case of the death of a claimant who dies on or after October 10, 2008.  VA has amended its regulations to clarify the rules and procedures regarding claims affected by 38 U.S.C.A. § 5121A.

In July 2015, VA determined that the appellant was a valid substitute claimant for the appeal pending at the time of the Veteran's death.  As such, she brings the current claim without the restrictions imposed by 38 U.S.C.A. § 5121.

The March 2015 Board decision also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU) for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In an October 2015 rating decision, the RO granted entitlement to a TDIU for purposes of payment of accrued benefits from September 30, 2011 until the date of the Veteran's death.  The appellant did not file a notice of disagreement as to that rating decision.  Therefore, the TDIU issue is no longer on appeal before the Board.

The appellant testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not become disabled by a heart disorder due to an injury or disease incurred in the line of duty during ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 101(24), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in October 2008 satisfied the duty to notify provisions with respect to service connection, to include secondary service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's reserve service treatment records and his post service VA and private treatment records, as well as his Social security records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, in compliance with the Board's March 2015 remand, the RO obtained the Veteran's records from VA Medical Center in Kansas City and Belton Community-Based Outpatient Clinic (CBOC) cardiology clinic referencing his primary care provider, Dr. Joseph Martin, dated from September 2011 to March 2015.

The RO also obtained an advisory medical expert opinion in December 2014 and a supplemental VA medical opinion in September 2015, to ascertain the nature and etiology of the claimed heart disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The aggregate of the medical opinions is based on a review of the claims file and provides a written opinion addressing the relationship of his claimed disability to the Veteran's service with an adequate rationale for such opinion.  As such, the Board finds that the medical opinions obtained in this case were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Under these circumstances, the Board finds that there has been substantial compliance with its prior remand in March 2015.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006);

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearing, the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain onset of symptoms, duration of symptoms, and any nexus between service and any current disability.  The hearing focused on the evidence necessary to substantiate the appellant's claim for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the appellant.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran had a period of ACDUTRA from August 5, 2005 to August 18, 2005 during which he sought treatment for a syncopal episode and chest pain.  The appellant contends that the Veteran had a cardiovascular disability as a result of the heat-related events for which he was treated in service.

To establish service connection a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during active service.  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in active service.  38 C.F.R. § 3.303(d). 

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty under sections 316, 502, 503, 504, or 505 of title 32 U.S. Code or the prior corresponding provisions of law."  38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c) (2015).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 U.S. Code or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2015).

Thus, regarding the Veteran's National Guard or Reserve service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or for an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.

Congenital or developmental defects as such are not considered to be diseases or injuries within the meaning of applicable law providing VA disability compensation benefits.  38 C.F.R. § 3.303(c).

Under ordinary circumstances for veterans of active service, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  However, a claimant is not entitled to the presumption of soundness upon entry into a period of ACDUTRA.  Therefore, the VA does not have the burden of rebutting such a presumption with the high evidentiary standard of clear and unmistakable evidence establishing both that (1) the condition existed prior to service and (2) the condition was not aggravated by service.  Smith v. Shinseki, 24 Vet. App. 40 (2010).

Ordinarily, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  However, where a claim is based on a period of ACDUTRA the presumption of aggravation is not applicable.  Id. at 48; see Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).  The Court in Donnellan held that, in order to establish status as a veteran, a claimant seeking benefits based on aggravation of an injury or disease during a period of ACDUTRA has the burden of demonstrating that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing condition during service are not sufficient to be considered aggravation of the condition, unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The appellant contends that in August 2005, the Veteran was to be deployed to Iraq and during a pre-deployment training in Fort Hunter Liggett in 100 degree weather; he passed out and was diagnosed as having a heat stroke and a heart attack.  The Veteran also indicated in the patient questionnaire in August 2005 that he had a history of heart trouble and high blood pressure.  During the March 2016 Board hearing, the appellant asserted that the Veteran had coronary artery disease (CAD) as a result of aggravation of his hypertension due to a great deal of stress he experienced in service.

However, the objective medical evidence of record does not show that the Veteran suffered a heart attack in August 2005, or at any later time, or that he ever had CAD.

Service personnel records show that the Veteran was ordered to active duty and to report to Sioux City, Iowa in August 5, 2005 and then to Ft. Riley, Kansas for mobilization for Iraqi Freedom.  Treatment reports from Mercy Medical Center show that he was admitted on August 7, 2005 for loss of consciousness after working in the heat.  The Veteran was noted to have a history of hypertension and headaches with being in the heat or physical activity.  He denied any chest pain or shortness of breath.  Upon evaluation, the assessments were episode of loss of consciousness with unclear etiology, possibly heat-related; migraine-like headaches, also related to heat; and hyprtension.  

On August 17, 2005, the Veteran was seen at Irwin Army Community Hospital for chest pain that began earlier that morning.  It was noted that he was hospitalized earlier that month for an episode of unconsciousness possibly related to heat injury and migraine.  Magnetic resonance imaging (MRI) of the brain was normal.  Carotid ultrasound revealed stenosis of the bilateral carotids.  An echocardiogram (EKG or echo) revealed patent foramen ovale with shunt.  EKG labs were normal.  The assessment was acute costochondritis and recent episode of loss of consciousness, possible cardiac arrhythmia with abnormal Echo.  The Veteran was released from active duty on August 18, 2005.

Treatment reports from Truman Medical Center dated February to April 2006 show that the Veteran presented in the emergency department complaining of chest pain.  EKGs showed bradycardia.  He reported his only prior chest pain was last summer when he had a heat stroke while on reserve duty.  He related that he was told about some problem which may have been a valvular problem but he was not sure.  It was noted that he had syncope in 2004 and MI was ruled out at that time.  The assessment was chest pain which may be secondary to the Veteran's patent foramen ovale.  Fasting lipid profile and EKG were ordered which were all negative for a myocardial infarction (MI).  The Veteran was discharged in April 2006.

Treatment reports from Truman Medical Center dated January 2008 to March 2009 reflect that the Veteran's past medical history was significant for hypertension, migraines, "2 holes in his heart," which appeared consistent with a patent foramen ovale.  The Veteran also reported having a weak heart valve.  He reported MI in 2006 but was uncertain if he had a cardiac cath at that time although it was noted it sounded like it probably was a cardiac cath.  The assessment was angina with history of CAD.  The Veteran was referred for a cardiology consultation and a stress test.   An October 2008 cardiology consultation report notes the Veteran was seen for intermittent chest pain and the physician stated that the Veteran's chest pain was not cardiac.  A November 2008 Stress Echo report noted that there were no abnormal findings during stress and stress Echo was negative for ischemia.

A March 2009 outpatient progress note from Truman Medical Center stated that the Veteran's results of his stress Echo revealed some grade 1 diastolic dysfunction.  He reported he still occasionally had chest pain.  The assessment were grade I diastolic dysfunction and history of CAD.  A January 2010 treatment report notes that the Veteran's past medical history is significant for coronary artery disease with an MI in 2006.

VA treatment records dated from December 2011 also list a CAD diagnoses but state "no procedures," "MI in 05," and that the Veteran was rather unclear on details of CAD history.  

In an April 2014 VA treatment report, the Veteran reported a history of CAD and complaints of increasing chest pain over the last 3 days.  He further reported that he was told he would need cardiac stents in 2006, but had not had further workup since that time.  A November 2014 VA history and physical report noted CAD (cardiac arrest two times) and Echo in October 2014.  

Based on the evidence described above, the Veteran reported to various health providers a history of CAD and MI or heart attack in 2005 and 2006.  However, the objective medical evidence of record shows otherwise.  At the time of the August 2005 syncopal episode during his ACDUTRA training, the assessment was heat-related loss of consciousness.  When he underwent an EKG for chest pain, ten days later, MI was ruled out, although it showed some abnormal findings, namely, patent foramen ovale with shunt.  Similarly, when he was seen at the Truman Medical Center in 2006, it was explicitly indicated that EKG was negative for MI.  Nevertheless, when he was seen at the same facility in January 2008, he reported MI in 2006, and even that he had a cardiac cath at that time.  Based on this reported history, the Veteran was again referred for a cardiology consultation and a stress test in October 2008.  However, the physician specifically opined that the Veteran's chest pain was not cardiac and a November 2008 Stress Echo report showed no abnormal findings during stress and stress Echo was negative for ischemia.

Additionally, in January 2015, the appellant asserted that the Veteran did have a cardiac disability, received care from Dr. Martin at the Belton CBOC and at the Kansas City VAMC and was scheduled to have a stent placement there.  This report is also reflected in a May 2014 Center Point Medical Center treatment record, at which time the Veteran again reported a history of CAD and that he was scheduled to have a stent placed in a couple of weeks at VA Medical Center.  However, VA treatment records do not show that the Veteran was ever scheduled for a stent placement procedure.  In fact, the Veteran presented at a VA emergency department for chest pain in April 2014; his workup for CAD was negative.  A consultation request was scheduled for cardio stress test, not for a stent placement, on May 28, 2014.

However, treatment records from Centerpoint Medical Center reflect that the Veteran was hospitalized for respiratory failure and subarachnoid hemorrhage in May 2014.  In June 2014, he was transferred to the Kindred Hospital, in a coma and unresponsive.  VA treatment records from September 2014 indicate that he continued to be in a chronic vegetative state with anoxic brain injury.

In light of the apparent inconsistencies in the history reported by the Veteran and the appellant as compared to the objective medical records, the Board sought an expert medical opinion, which was obtained in December 2014.  The cardiologist reviewed the Veteran's claim file and provided an opinion that the Veteran did not have a cardiovascular disability and the only cardiac abnormalities that could be identified on record were an atrial septal aneurysm with patent foramen ovale, which was documented on Echo in August 2005.  However, the physician noted that these two are congenital abnormalities that often occur together, but rarely cause clinical problems.  

In reference to CAD, the physician stated that he could not find any evidence in the medical record, that the Veteran ever had a cardiac catheterization or any objective evidence of CAD.  It was noted the closest evidence of any testing related to possible CAD was a stress echo study performed by a cardiologist in November 2008, which was negative for the presence of CAD; the cardiologist felt that the Veteran's chest pain was "non-cardiac" in origin.

Additionally, the RO obtained a supplemental VA medical opinion in September 2015, after an October 2014 VA cardiology Echo report was added to the record.  The report showed the following conclusions:

            -Mildly abnormal left ventricular systolic function.
-Left ventricular ejection fraction is estimated to be 50%.
      -No regional wall motion abnormalities.
      -Mild concentric left ventricular hypertrophy (LVH).
      -Mild diastolic dysfunction.
      -Right ventricular function is preserved.
      -Normal cardiac chambers size.
      -Normal right atrial pressure.
      -No mitral regurgitation.
      -No significant valvular disease.
-Small PFO [(patent foramen ovale)] noted with agitated saline and valsalva

After reviewing the above, the VA examiner noted that the abnormalities on the echo were mildly abnormal left ventricular systolic dysfunction, mild concentric left ventricular hypertrophy and mild diastolic dysfunction.  However, the examiner opined that the above listed heart conditions were less likely as not due to the Veteran's heat stroke in August 2005.  In support of this opinion, the examiner stated that there was no pathophysiological connection between having a heat stroke and the development of these conditions and that the listed conditions were the result of hypertension as hypertension causes left ventricular hypertrophy which results in systolic and diastolic dysfunction.  The examiner also clarified that these findings were not indicative of a diagnosis of CAD.

The Board finds that the Veteran's heart condition was neither incurred in nor related to service.  In this regard, the Board finds the cardiologist and the VA examiner's opinions more probative than that of the appellant, who reported to be a certified nurse assistant during the March 2016 Board hearing.  While some of the records, including the January 2008 private treatment record and the April 2014 and November 2014 VA treatment records, state that the Veteran had CAD or MI based on the history reported by the Veteran, there is no indication that such assessment were made based on a review of the Veteran's entire medical history, as embodied in the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).  Apparently, the assessments of CAD or MI during service, or thereafter, stemmed from transcription of the Veteran's own assertions and do not make references to the specific medical record.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional).  

Therefore, although the appellant may sincerely believe that the Veteran suffered a heart attack during ACDUTRA or that he had CAD related to his period of ACDUTRA service, the Board finds more probative the expert medical opinions that any heart disability is not related to the heat stroke suffered by the Veteran in August 2005.

At this point, the Board also notes that congenital or developmental defects, such as the Veteran's cardiac abnormalities, are not considered to be diseases or injuries within the meaning of applicable law providing VA disability compensation benefits.  See 38 C.F.R. § 3.303(c).  However, service connection may be granted for defects of congenital, developmental or familial origin if the defect was subject to a superimposed disease or injury.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990). 

However, there is no medical evidence suggesting that the Veteran's congenital cardiac abnormalities was aggravated by service; rather, the expert opinion indicates that the Veteran's congenital abnormalities rarely cause clinical problems.  The physician explained that atrial septal aneurysm occur when the normal atrial septal wall dividing the left and right atrial cardiac chambers is congenitally enlarged and looks to be a little "floppy" on an echo study.  The physician further explained that a patent foramen ovale is essentially a small hole between the two atrial chambers which failed to close normally at childbirth, but it is rare for a patent foramen ovale to be large enough to cause significant shunting of blood between the cardiac chambers resulting in pulmonary hypertension.  Specifically, it was noted the Veteran had no evidence of pulmonary hypertension as evidenced in a November 2008 echo showing peak PA systolic pressure being 30 mmHg.  The physician therefore concluded that "I do not believe that [the Veteran's] atrial septal aneurysm or his patent foramen ovale played any causative role in any of his illnesses or disabilities, either cerebrovascular or cardiovascular.  

Thus, the Veteran's cardiac abnormalities would not be a disability for compensation purposes.  Further, there is simply no evidence of a superimposed disease to suggest aggravation in this case.  For these reasons, the Board finds that the evidence weighs in favor of finding that the Veteran did not have a heart disability that was neither incurred in nor aggravated by service.

The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a heart disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


